DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2021 has been entered.
This Office Action is also in response to applicant’s amendment filed on July 1, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 10, 18, 20 and has newly added claims 26-33.  
Claims 10, 12, 15-16, 18, 20, 23-24 and 26-33 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 10, 12, 15, 16, 18, 20, and 23-24 and newly added claims 26-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Abraham et al (US 2016/0223828 A1) in view of the patent issued to Shpunt (PN. 8,630,039), and US patent application publication by Miyasaka et al (US 2013/0182327 A1).
Claims 10 and 18 have been amended and claims 26-33 newly added to necessitate the new grounds of rejections.  
Abraham et al teaches a structure light device that is comprised of an emitter array (210, Figures 3A, 3B and 4A) including a plurality of individual light emitters (212) or light emitting devices that may be individually configured to generate a light output and a diffractive optical element (DOE, 230, paragraph [0248]) that is configured to transmit a portion of the light output from each of the plurality of light emitting devices or emitters (212) and diffract a portion of the light output received from each of the plurality of light emitting devices to provide a plurality of light patterns (140, Figures 3A and 3B and Figure 4A).  
This reference has met all the limitations of the claims.  Abraham et al teaches that the structure light device generates a plurality of light patterns (140) that implicitly includes non-diffracted and/or diffracted light wherein the light patterns (140) are the light beams that are irradiated to a plane spaced from the light emitting device by a predetermined distance.  It however does not teach explicitly that the diffractive optical element generates first type light beams that are not diffracted and a plurality of second type light beams that respectively provide 
Shpunt in the same field of endeavor teaches a lighting device that is comprised of a diffractive optical element (166, Figure 3A) that is configured to transmit a portion of the light output from each of the plurality of light beams (174, in light of Abraham, plurality of light beams may be generated from a plurality of light emitting devices emitters 212, Figure 1) to provide a plurality of first type light beams (180I) that are not diffracted or being zero order diffraction light, and to diffract a portion of the light output received from each of the plurality of light emitting spots or points (172) to provide diffracted light beams (pattern 184 or the diffracted image 185I, please see column 9, lines 12-65), with higher refractive orders, which implicitly and respectively include a first plurality of second type (or diffractive type) light beams and a second plurality of second type (or diffractive type) light beams, wherein the first plurality and the second plurality of second type light beams are of different diffractive orders of the diffracted light beams.  
With regard to claim 18, Abraham et al teaches that the lighting device may be utilized in a mobile computer device such as a smartphone, (paragraph [0302) that includes a controller.  
With regard to the phrase “wherein the first type light beams are irradiated to a plane spaced from the light emitting device by a predetermined distance as a respective plurality of optical spots” (with regard to amendment), Abraham et al teaches that the structure light device generates a plurality of light patterns (140) that implicitly includes non-diffracted and/or diffracted light, wherein the light patterns (140) are the light beams that are irradiated to a plane spaced from the light emitting device by a predetermined distance, (please see Figures 3A and 3B).  Shpunt also teaches that the diffractive optical element (166, Figure 3A and 3B) transmits spots (180I).  
With regard the phrase “the first plurality of second type light beams are irradiated to the plane as optical spots that are only within a region defined by the optical spots of the plurality of first type light beams” and the phrase “the second plurality of second type light beams are irradiated to the plane as optical spots that are only outside the region”,  Shpunt teaches that the diffractive optical element (166) diffracts the received light beams from the light emitting portions (170) to provide diffracted light beams (185I), as the second type light beams that include a first plurality of second type light beams and a second plurality of second type light beams.  This reference however does not teach explicitly that the first plurality and the second plurality of second type light beams are irradiated as optical spots at the plane.   Nevertheless as demonstrated by the teachings of Miyasaka et al, a typical diffractive optical element (10, Figure 4) that receives a light beam (40) would transmit a non-diffracted zero order light beam (as the first type light beam) and a plurality of higher orders diffracted light beams, (as the second type light beams), wherein the light beams are irradiated at a plane spaced from the light emitting element by a predetermined distance as optical spots, (please see Figure 4).  In light of the disclosure of Miyasaka et al, the second type or diffracted light beams irradiated at the plane (163, Figure 3A) taught by Shpunt are either inherently or obviously modified by one skilled in the art (according to the teachings of Miyasaka et al), are irradiated as optical spots for the benefit of forming structured light pattern with more focused light spots.  
In order for the region be defined by the optical spots of the plurality of the first type light beams, the plurality of first type light beams has to be located at the boundary of the region, region may be defined, (with regard to amendment), by the optical spots (180I, Figure 3B) of the plurality of first type light beams, as demonstrated in the figure below.  

    PNG
    media_image1.png
    280
    549
    media_image1.png
    Greyscale

The diffracted light (185I) may include diffracted light beams that are in the region defined by the light spots of the first light beams (180I) be defined as the first plurality of second type (diffractive type) light beams and the diffracted light beams that are outside of the region defined by the light spots of the first light beams (180I) be defined as a second plurality of second type (diffractive type) light beams, (as shown in Figure above).  
Shpunt teaches that each light beam from the light emitting portion (172, Figure 3A) would produce a non-diffracted zero order beam (180I) and a plurality of diffracted light beams (185I) and the plurality of light beams from the plurality of light emitting portions (172) produce repeated patterns of light beams (180I and 185I) as shown in Figure 3B.  In light of the disclosure of Miyasaka et al each pattern produced by a single light beam from the light emitting portion, would have diffracted light beam spots that are at one side of the zero order beam spot 

    PNG
    media_image2.png
    500
    678
    media_image2.png
    Greyscale


The means relative to the region defined by the selected zero-order beam spots or the first type light beam spots, the diffracted light beams (optical spots) that are only within the region can be identified as the first plurality of second type light beams and the diffracted light beams (beam spots) that are only outside the region can be identified as the second plurality of second type light beams.  
It would then have been obvious to one skilled in the art to apply the teachings of Shpunt and Miyasaka et al to modify the lighting device disclosed by Abraham et al to have a plurality diffraction by the diffractive optical element for the benefit of creating desired structured light beams pattern.  
Claims 10 and 18 have been amended to include the phrase “for each of the plurality of light emitting devices a respective number of the first plurality of second type light beam is different than a respective number of plurality of second type light beams”.   As shown above in Figure 3B of Shpunt, the region corresponding to the first plurality of second type light beams (inside the region for each light emitting device) is smaller than the region corresponding to the second plurality of second type light beams (outside the region for each light emitting device).  This means the respective number of the first plurality of the second type light beams and the number of the second plurality of the second type light beams are different.  
With regard to claims 12 and 20,  Abraham et al in light of Shpunt and Miyasaka et al teach a distance between an optical spot of one light beam of the plurality of first type light beams (180I) irradiated to the plane and an optical spot of a second type light beam related to the one light beam is within three times that of a minimum distance between the optical spots of the plurality of first type light beams irradiated to the plane.  
With regard to claims 15 and 23, Abraham et al in light of Shpunt teaches that the diffractive optical element splits the light output from each of the plurality of light emitters or the plurality of output light beams to form a predetermined pattern (140, Figures 3A, 3B and 4B of Abraham et al) of output light for each of the plurality of light emitting devices, (please see Figures 3A, 3B and 4A of Abraham et al).  

With regard to newly added claim 26, as shown in Figure 3B (above) of Shpunt in light of Miyasaka et al teaches that for each of the plurality of light emitting devices the respective number of the first plurality of second type light beams (inside the region) is less than the respective number of the second plurality of second type light beams.  
With regard to newly added claim 27, as shown in Figure 3B (above) of Shpunt in light of Miyasaka et al teaches that for each of the plurality of light emitting devices the optical spots of the first type light beams the optical spots of the first plurality of second type light beams and the optical spots of the second plurality of second type light beams collectively define a generally uniform distribution of optical spots, (please see column 9, lines 55-60).  
With regard to newly added claim 28, Shpunt in light of Miyasaka et al teaches that for each respective device of the plurality of light emitting device that the optical spots of the first type light beams, the optical spots of the first plurality of second type light beams and the optical spots of the second plurality of second type light beams collectively define a distribution of optical spots (185I in region 185, Figure 3B), with optical image (185I) in each region (185) is generated from each device of the plurality of light emitting devices, that are the same, as shown in Figure 3B.  
With regard to newly added claims 29 and 30, the distance between adjacent devices among the plurality of light emitting device may not be the same with the distance between adjacent optical spots of the first type light beams are not the same, (please see Figure 3B, of 
With regard to newly added claim 31, as shown in Figure 3B of Shpunt teaches that the first type light beams of all of the plurality of light emitting device are irradiated to the plane as the optical spots that are collectively arranged as a generally non-uniform distribution of the optical spots, (i.e. the uniformity of the spots in horizontal direction is different from the uniformity of the spots of in the vertical direction to make all of the spots generally non-uniform).  Furthermore, the uniformity and non-uniformity of the non-diffracted first type light beams is directly the result of the uniform or non-uniform arrangement of the light emitting devices that is considered obvious matters of design choice to one skilled in the art to produce desired projected light pattern.  
With regard to newly added claim 32, Shpunt in light of Miyasaka et al teaches that the for each respective device of the plurality of light emitting devices, distance between column-adjacent optical spots among the plurality of second type light beams and the optical spots of second plurality of second type light beams is the same, (please see Figure 3B of Shpunt as shown above).  
With regard to newly added claim 33, it is implicitly true that the density of the optical spots of the plurality of first type light beams (i.e. the zero order optical spots), the optical spots of the first plurality of second type light beams and the optical spots of the second plurality of second type light beams (i.e. the diffracted light beam spots) increases as a total number of the first plurality of second type light beams and the second plurality of second type light beams increases, (i.e. the total number of the diffracted light beams spots increases).  


Response to Arguments
Applicant's arguments filed on July 1, 2021 have been fully considered but they are not persuasive.  The newly amended claims have been fully considered and they are rejected for the reasons stated above.  Applicant’s arguments are mainly drawn to the newly amended claims that have been fully addressed in the reasons for rejection above.  
In response to applicant’s arguments, the application is respectfully noted that the cited Miyasaka reference is merely provided to show that diffracted light beams produced by a diffractive optical element may be of the form of optical spots.  As shown in Figure 3B of Shpunt (stated above), the region defined above, the area of the region (inside the region) for the first plurality of second type light beams is smaller than the area of the region (outside the region) for the second plurality of second type light beams.  The number of the first plurality of second type light beams therefore is different from the number of the second plurality of second type light beams.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872